—Judgment, Supreme Court, New York County (Bernard Fried, J.), rendered October 26, 1989, convicting defendant, after a nonjury trial, of criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to a term of 3Vz to 7 years, unanimously affirmed.
Viewed in the light most favorable to the prosecution (People v Contes, 60 NY2d 620), the evidence that the arresting officers recovered 196 glassine envelopes of heroin from the front seat and floor of the car defendant was driving was legally sufficient to establish defendant’s guilt beyond a reasonable doubt (see, People v Woolridge, 192 AD2d 686; People v Warrington, 192 AD2d 735). That a passenger in the car pleaded guilty to possession of this heroin did not preclude a finding that defendant and the passenger possessed the heroin jointly (People v Torres, 68 NY2d 677, 679), and did not rebut the statutory presumption of possession (Penal Law § 220.25 [1]) on which the court relied.
We have considered defendant’s other claims and find them to be without merit. Concur — Carro, J. P., Ellerin, Kupferman and Ross, JJ.